TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-06-00464-CR
NO. 03-06-00465-CR





John Banta, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT
NOS. D-1-DC-05-201952 & D-1-DC-05-204860
HONORABLE JON N. WISSER, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N
 
John Banta seeks to appeal from judgments of conviction for possession of
methamphetamine and burglary of a habitation.  Sentence was imposed in both cases on April 28,
2006.  There was no motion for new trial.  The deadline for perfecting appeal was therefore May 28,
2006.  Tex. R. App. P. 26.2(a)(1).  The notice of appeal was filed on June 29, 2006.  Under the
circumstances, we lack jurisdiction to dispose of the purported appeals in any manner other than by
dismissing them for want of jurisdiction.  See Slaton v. State, 981 S.W.2d 208 (Tex. Crim.
App.1998); Olivo v. State, 918 S.W.2d 519, 522-23 (Tex. Crim. App. 1996).
 

The appeals are dismissed.
 
 
 
                                                __________________________________________
                                                W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices Pemberton and Waldrop
Dismissed for Want of Jurisdiction
Filed:   August 31, 2006
Do Not Publish